United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                           ___________

                                           No. 02-2159
                                           ___________

In re: Lawrence C. Davis, Jr.,                  *
                                                *
               Debtor,                          *
                                                *
------------------------------------            * Appeal from the United States
Lawrence C. Davis, Jr.,                         * Bankruptcy Appellate Panel
                                                * for the Eighth Circuit.
               Appellant,                       *      [UNPUBLISHED]
                                                *
       v.                                       *
                                                *
E. Rebecca Case,                                *
                                                *
               Appellee.                        *
                                           ___________

                              Submitted: February 3, 2003

                                       Filed: February 7, 2003
                                            ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

       Lawrence C. Davis, Jr. appeals the Bankruptcy Appellate Panel’s (BAP’s)
order affirming the bankruptcy court’s1 dismissal of Davis’s bankruptcy petition. The

       1
       The Honorable James J. Barta, United States Bankruptcy Judge for the Eastern
District of Missouri.
bankruptcy court dismissed the petition after Davis failed to appear at the meeting of
creditors, and then failed to appear at a later show-cause hearing. The court denied
reinstatement of his case, and the BAP affirmed. Davis argues that he did not receive
notice of the meeting of creditors, because the notice was sent to an address other
than the place of his incarceration; he was unable to attend the meeting and the show-
cause hearing due to his incarceration; the bankruptcy court abused its discretion in
disregarding indications in the record that he was incarcerated; and he should have
been allowed to make the required appearances by alternative means, such as by
telephone.

       We find no prejudicial abuse of discretion by the bankruptcy court. Davis did
not list his prison address on his bankruptcy petition; did not contest that he received
notice of the initial or continued show-cause hearings; did not request alternative
arrangements to physical appearance until after his case had been dismissed; and has
not shown that he was prejudiced by the dismissal. See 11 U.S.C. § 349 (unless court
orders otherwise, dismissal of case does not bar discharge--in a later case--of debts
dischargeable in dismissed case, and also does not bar debtor from filing subsequent
petition unless case was dismissed for willful failure to abide by court orders or
debtor sought voluntary dismissal); In re Sochia, 231 B.R. 158, 160-62 (Bankr. W.D.
N.Y. 1999) (debtor had not shown immediate need for bankruptcy relief, or prejudice
from waiting until release from confinement to file new petition and personally attend
creditors’ meeting); cf. Mullen v. Galati, 843 F.2d 293, 294 (8th Cir. 1988) (per
curiam) (dismissal may be warranted for persistent failure to prosecute complaint).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B. We also deny the
pending motions as meritless or moot.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-